Exhibit 10.1
 
EMPLOYMENT AGREEMENT
by and between
 
and
                                        
                    , 20__
 

 



--------------------------------------------------------------------------------



 



 
EMPLOYMENT AGREEMENT
TABLE OF CONTENTS

              1.   Employment   1
 
            2.   Employment Term   2
 
  (a)   Term   2
 
  (b)   Relationship Prior to Effective Date   2
 
            3.   Positions and Duties   2
 
            4.   Compensation and Related Matters   3
 
  (a)   Base Salary   3
 
  (b)   Annual Bonus   3
 
  (c)   Employee Benefits   4
 
      (i) Incentive, Savings and Retirement Plans   4
 
      (ii) Welfare Benefit Plans   4
 
  (d)   Expenses   4
 
  (e)   Fringe Benefits   4
 
  (f)   Vacation   5
 
            5.   Termination of Employment   5
 
  (a)   Death   5
 
  (b)   Disability   5
 
  (c)   Termination by Company   5
 
  (d)   Termination by Executive   6
 
  (e)   Notice of Termination   7
 
  (f)   Date of Termination   7
 
            6.   Obligations of the Company upon Separation from Service   7    
(a) Good Reason or During the Window Period; Other Than for Cause, Death or
Disability   7
 
  (b)   Death   10
 
  (c)   Disability   10
 
  (d)   Cause; Other than for Good Reason or During the Window Period   11
 
  (e)   Payment Delay for Specified Employee   11
 
            7.   Certain Additional Payments by the Company   11
 
            8.   Representations and Warranties   14
 
            9.   Confidential Information   14
 
            10.   Certain Definitions   15
 
  (a)   Effective Date   15
 
  (b)   Change of Control Period   15

i



--------------------------------------------------------------------------------



 



             
 
  (c)   Change of Control   15
 
  (d)   Separation from Service   17
 
  (e)   Specified Employee   18
 
  (f)   Separation Date   18
 
            11.   Full Settlement   18
 
            12.   No Effect on Other Contractual Rights   19
 
            13.   Indemnification; Directors and Officers Insurance   19
 
            14.   Injunctive Relief   19
 
            15.   Governing Law   19
 
            16.   Notices   19
 
            17.   Binding Effect; Assignment; No Third Party Benefit   20
 
            18.   Miscellaneous   20
 
  (a)   Amendment   20
 
  (b)   Waiver   21
 
  (c)   Withholding Taxes   21
 
  (d)   Nonalienation of Benefits   21
 
  (e)   Severability   21
 
  (f)   Entire Agreement   21
 
  (g)   Captions   21
 
  (h)   References   21

ii 



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
                                        , 20        , by and between
                                                            , a
                                         (the “Company”), and
                                                             (the “Executive”);
WITNESSETH:
     WHEREAS, the Company and the Executive have previously entered into an
Employment Agreement dated                                                (the
“Prior Agreement”); and
     WHEREAS, the parties desire to amend and restate the Prior Agreement to
make certain changes; and
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that it is in the best interests of the Company, its parent, Noble Corporation,
a Swiss corporation (“Noble-Switzerland”), and each other affiliated company (as
defined in Paragraph 1 below), to assure that the group will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined in Paragraph 10 below); and
     WHEREAS, the Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company and/or its affiliated
companies currently and in the event of any pending or threatened Change of
Control, and to provide the Executive with compensation and benefits upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, the
Company and the Executive hereby amend the Prior Agreement by restatement in its
entirety to read as follows:
     1. Employment. The Company agrees that the Company or an affiliated company
will continue the Executive in its employ, and the Executive agrees to remain in
the employ of the Company or an affiliated company, for the period set forth in
Paragraph 2(a), in the positions and with the duties and responsibilities set
forth in Paragraph 3, and upon the other terms and conditions herein provided.
As used in this Agreement, the term “affiliated company” shall mean any
incorporated or unincorporated trade or business or other entity or person,
other than the Company, that along with the Company is considered a single
employer under Section 414(b) or 414(c) of the U.S. Internal Revenue Code of
1986, as amended (the “Code”); provided, however, that (i) in applying
Section 1563(a)(1), (2), and (3) of the Code for the purposes of determining a
controlled group of corporations under Section 414(b) of the Code, the phrase
“at least 50 percent” shall be used instead of the phrase “at least 80 percent”
in each place the phrase “at least 80 percent” appears in Section 1563(a)(1),
(2), and (3) of the Code, and (ii) in applying Treas. Reg. section 1.414(c)-2
for the purposes of determining trades or businesses (whether or not
incorporated) that are under common control for the purposes of Section 414(c)
of the Code, the phrase “at least 50 percent” shall be used instead of the
phrase “at least 80 percent” in each place the phrase “at least 80 percent”
appears in Treas. Reg. section 1.414(c)-2.

1



--------------------------------------------------------------------------------



 



     2. Employment Term.
     (a) Term. The employment of the Executive by the Company or an affiliated
company as provided in Paragraph 1 shall be for the period commencing on the
Effective Date (as defined in Paragraph 10 below) through and ending on the
third anniversary of such date (the “Employment Term”).
     (b) Relationship Prior to Effective Date. The Executive and the Company
acknowledge that, except as may otherwise be provided under any written
agreement between the Executive and the Company other than this Agreement, the
employment of the Executive by the Company is “at will” and, prior to the
Effective Date, may be terminated by either the Executive or the Company at any
time. Moreover, if prior to the Effective Date, the Executive’s employment with
the Company terminates, then the Executive shall have no further rights under
this Agreement. For purposes of this Paragraph 2(b) only, the term “Company”
shall mean and include the company that employs Executive, whether
                                                             or an affiliated
company of                                              .
     3. Positions and Duties.
     (a) During the Employment Term, the Executive’s position (including status,
offices, titles and reporting requirements), duties, functions, responsibilities
and authority shall be at least commensurate in all material respects with the
most significant of those held or exercised by or assigned to the Executive in
respect of the Company or any affiliated company at any time during the 120-day
period immediately preceding the Effective Date.
     (b) During the Employment Term, the Executive shall devote the Executive’s
full time, skill and attention, and the Executive’s reasonable best efforts,
during normal business hours to the business and affairs of the Company, and in
furtherance of the business and affairs of its affiliated companies, to the
extent necessary to discharge faithfully and efficiently the duties and
responsibilities delegated and assigned to the Executive herein or pursuant
hereto, except for usual, ordinary and customary periods of vacation and absence
due to illness or other disability; provided, however, that the Executive may
(i) serve on industry-related, civic or charitable boards or committees,
(ii) with the approval of the Board of Directors of Noble-Switzerland (the
“Noble-Switzerland Board”), serve on corporate boards or committees,
(iii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, and (iv) manage the Executive’s personal investments, so long as
such activities do not significantly interfere with the performance and
fulfillment of the Executive’s duties and responsibilities as an employee of the
Company or an affiliated company in accordance with this Agreement and, in the
case of the activities described in clause (ii) of this proviso, will not, in
the good faith judgment of the Noble-Switzerland Board, constitute an actual or
potential conflict of interest with the business of the Company or an affiliated
company. It is expressly understood and agreed that, to the extent that any such
activities have been conducted by the Executive during the term of the
Executive’s employment by the Company or its affiliated companies prior to the
Effective Date consistent with the provisions of this Paragraph 3(b), the
continued conduct of such activities (or of activities similar in nature and
scope thereto) subsequent to the Effective Date shall not thereafter be deemed
to interfere with the performance and fulfillment of the Executive’s duties and
responsibilities to the Company and its affiliated companies.

2



--------------------------------------------------------------------------------



 



     (c) In connection with the Executive’s employment hereunder, the Executive
shall be based at the location where the Executive was regularly employed
immediately prior to the Effective Date or any office which is the headquarters
of the Company or Noble-Switzerland and is less than 50 miles from such
location, subject, however, to required travel on the business of the Company
and its affiliated companies to an extent substantially consistent with the
Executive’s business travel obligations during the three-year period immediately
preceding the Effective Date.
     (d) All services that the Executive may render to the Company or any of its
affiliated companies in any capacity during the Employment Term shall be deemed
to be services required by this Agreement and consideration for the compensation
provided for herein.
     4. Compensation and Related Matters.
     (a) Base Salary. During the Employment Term, the Executive shall receive an
annual base salary (“Base Salary”) at least equal to 12 times the highest
monthly base salary paid or payable, including any base salary that has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the 12-month period immediately preceding the month in
which the Effective Date occurs. The Base Salary shall be payable in
installments in accordance with the general payroll practices of the Company in
effect at the time such payment is made, but in no event less frequently than
monthly, or as otherwise mutually agreed upon. During the Employment Term, the
Executive’s Base Salary shall be subject to such increases (but not decreases)
as may be determined from time to time by the Noble-Switzerland Board in its
sole discretion; provided, however, that the Executive’s Base Salary (i) shall
be reviewed by the Noble-Switzerland Board no later than 12 months after the
last salary increase awarded to the Executive prior to the Effective Date and
thereafter at least annually, with a view to making such upward adjustment, if
any, as the Noble-Switzerland Board deems appropriate, and (ii) shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to the Executive’s peer executives of the Company or any of its
affiliated companies. Base Salary shall not be reduced after any such increase.
The term Base Salary as used in this Agreement shall refer to the Base Salary as
so increased. Payments of Base Salary to the Executive shall not be deemed
exclusive and shall not prevent the Executive from participating in any employee
benefit plans, programs or arrangements of the Company and its affiliated
companies in which the Executive is entitled to participate. Payments of Base
Salary to the Executive shall not in any way limit or reduce any other
obligation of the Company hereunder, and no other compensation, benefit or
payment to the Executive hereunder shall in any way limit or reduce the
obligation of the Company regarding the Executive’s Base Salary hereunder.
     (b) Annual Bonus. In addition to Base Salary, the Executive shall be
awarded, in respect of each fiscal year of the Company ending during the
Employment Term, an annual bonus (the “Annual Bonus”) in cash in an amount at
least equal to the Executive’s highest aggregate bonus under all Company and
affiliated company bonus plans, programs, arrangements and awards (including the
Company’s Short-Term Incentive Plan and any successor plan) in respect of any
fiscal year in the three full fiscal year period ended immediately prior to the
Effective Date (annualized for any fiscal year consisting of less than 12 full
months or with respect to which the Executive has been employed by the Company
or any of its

3



--------------------------------------------------------------------------------



 



affiliated companies for less than 12 full months) (such highest amount is
hereinafter referred to as the “Recent Annual Bonus”). Each such Annual Bonus
shall be paid no later than the end of the third month of the fiscal year next
following the fiscal year in respect of which the Annual Bonus is awarded,
unless the Executive shall elect to defer the receipt of such Annual Bonus.
     (c) Employee Benefits.
     (i) Incentive, Savings and Retirement Plans. During the Employment Term,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, programs and arrangements applicable generally to the
Executive’s peer executives of the Company and its affiliated companies, but in
no event shall such plans, programs and arrangements provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, programs and arrangements as in effect at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
the Executive’s peer executives of the Company and its affiliated companies.
     (ii) Welfare Benefit Plans. During the Employment Term, the Executive
and/or the Executive’s family, as the case may be, shall be eligible to
participate in and shall receive all benefits under all welfare benefit plans,
programs and arrangements provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans,
programs and arrangements) to the extent applicable generally to the Executive’s
peer executives of the Company and its affiliated companies, but in no event
shall such plans, programs and arrangements provide the Executive with welfare
benefits that are less favorable, in the aggregate, than the most favorable of
such plans, programs and arrangements as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to the Executive’s peer executives of the Company and its
affiliated companies.
     (d) Expenses. During the Employment Term, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing the Executive’s duties and responsibilities hereunder in
accordance with the most favorable policies, practices and procedures of the
Company and its affiliated companies as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies.
     (e) Fringe Benefits. During the Employment Term, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues and, if applicable, use of an automobile
and payment of related expenses, in accordance with the most favorable policies,
practices and procedures of the Company and its

4



--------------------------------------------------------------------------------



 



affiliated companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time after the Effective Date with
respect to the Executive’s peer executives of the Company and its affiliated
companies.
     (f) Vacation. During the Employment Term, the Executive shall be entitled
to paid vacation and such other paid absences, whether for holidays, illness,
personal time or any similar purposes, in accordance with the most favorable
policies, practices and procedures of the Company and its affiliated companies
as in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time after the Effective Date with respect to the
Executive’s peer executives of the Company and its affiliated companies.
     5. Termination of Employment.
     (a) Death. The Executive’s employment shall terminate automatically upon
the Executive’s death during the Employment Term.
     (b) Disability. If the Company determines in good faith that the Disability
(as defined below) of the Executive has occurred during the Employment Term, the
Company may give the Executive notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment hereunder
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided, that within the 30-day
period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.
     (c) Termination by Company. The Company may terminate the Executive’s
employment hereunder for Cause (as defined below). For purposes of this
Agreement, “Cause” shall mean:
     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties hereunder (other than any such failure
resulting from bodily injury or disease or any other incapacity due to mental or
physical illness) after a written demand for substantial performance is
delivered to the Executive by the Board or the Noble-Switzerland Board, or the
Chief Executive Officer of the Company or Noble-Switzerland, which specifically
identifies the manner in which the Board or the Noble-Switzerland Board, or the
Chief Executive Officer of the Company or Noble-Switzerland, believes the
Executive has not substantially performed the Executive’s duties; or

5



--------------------------------------------------------------------------------



 



     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.
For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of Noble-Switzerland. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board or the Noble-Switzerland Board or upon the instructions of the
Chief Executive Officer or another senior officer of Noble-Switzerland or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company and its affiliated companies. The cessation of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than two-thirds of the entire
membership of the Noble-Switzerland Board then in office at a meeting of the
Noble-Switzerland Board called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel, to be heard before the Noble-Switzerland Board) finding
that, in the good faith opinion of the Noble-Switzerland Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.
     (d) Termination by Executive. The Executive may terminate the Executive’s
employment hereunder (i) at any time during the Employment Term for Good Reason
(as defined below), or (ii) during the Window Period (as defined below) without
any reason. For purposes of this Agreement, the “Window Period” shall mean the
30-day period immediately following the first anniversary of the Effective Date,
and “Good Reason” shall mean any of the following (without the Executive’s
express written consent):
     (i) a material diminution in the Executive’s position (including status,
offices, titles and reporting requirements), duties, functions, responsibilities
or authority as contemplated by Paragraph 3(a) of this Agreement;
     (ii) a material failure by the Company to comply with the provisions of
Paragraph 4 of this Agreement;
     (iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Paragraph 3(c) of this Agreement, or the
Company’s requiring the Executive to travel on the Company’s or its affiliated
companies’ business to a substantially greater extent than during the three-year
period immediately preceding the Effective Date;
     (iv) any failure by the Company to comply with and satisfy Paragraph 17(c)
of this Agreement; or
     (v) any other action or inaction that constitutes a material breach by the
Company of the provisions of this Agreement.

6



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the Executive shall not have the right to
terminate the Executive’s employment hereunder for Good Reason unless (i) within
60 days of the initial existence of the condition or conditions giving rise to
such right the Executive provides written notice to the Company of the existence
of such condition or conditions, and (ii) the Company fails to remedy such
condition or conditions within 30 days following the receipt of such written
notice. If any such condition is not remedied within such 30-day period, the
Executive may provide a Notice of Termination for Good Reason in accordance with
the provisions of Paragraph 5(e).
     (e) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive (other than a termination pursuant
to Paragraph 5(a)) shall be communicated by a Notice of Termination (as defined
below) to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) in the case of a termination for
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) specifies the Date of
Termination (as defined in Paragraph 5(f) below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination for Good Reason shall be
given by the Executive within a reasonable period of time, not to exceed
150 days, following the initial existence of one or more of the conditions
giving rise to such right of termination. The failure by the Company or the
Executive to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Disability, Cause or Good Reason shall not
waive any right of the Company or the Executive hereunder or preclude the
Company or the Executive from asserting such fact or circumstance in enforcing
the Company’s or the Executive’s rights hereunder.
     (f) Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of the termination of the Executive’s
employment hereunder, which date shall be (i) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (ii) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (iii) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, (iv) if
the Executive’s employment is terminated pursuant to Paragraph 2(a), the date on
which the Employment Term ends pursuant to Paragraph 2(a) due to a party’s
delivery of a Notice of Termination thereunder, and (v) if the Executive’s
employment is terminated for any other reason, the date specified in the Notice
of Termination, which date shall in no event be earlier than the date such
notice is given.
     6. Obligations of the Company upon Separation from Service.
     (a) Good Reason or During the Window Period; Other Than for Cause, Death or
Disability. Subject to the provisions of Paragraph 6(e) of this Agreement, if
prior to the end of the Employment Term the Executive’s Separation from Service
(as defined in Paragraph 10 below) shall occur (i) by reason of the Company’s
termination of the Executive’s employment hereunder other than for Cause or
Disability, or (ii) by reason of the Executive’s termination of

7



--------------------------------------------------------------------------------



 



the Executive’s employment hereunder either for Good Reason or without any
reason during the Window Period, the Company shall pay to the Executive when due
under the Company’s normal payroll practices the Executive’s Base Salary through
the Separation Date (as defined in Paragraph 10 below) to the extent not
theretofore paid, and:
     (i) the Company shall pay to the Executive within 30 days after the
Executive’s Separation Date a lump sum payment in cash equal to the sum of the
following amounts:
     (A) the sum of (1) the product of (x) the greater of (I) the Recent Annual
Bonus and (II) the Annual Bonus paid or payable, including by reason of any
deferral, to the Executive (and annualized for any fiscal year consisting of
less than 12 full months or for which the Executive has been employed by the
Company or any of its affiliated companies for less than 12 full months) in
respect of the most recently completed fiscal year of the Company during the
Employment Term, if any; provided that, in any case, the minimum amount
determinable under this clause (II) shall be an amount equal to the bonus that
would have been payable to the Executive under the Company’s Short-Term
Incentive Plan and any successor plan for the most recently ended full fiscal
year period immediately prior to the Effective Date assuming the Executive had
been eligible to receive a bonus thereunder for such period (such greater amount
hereinafter referred to as the “Highest Annual Bonus”), and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Separation Date, and the denominator of which is 365, and (2) an amount equal to
the sum of (x) 18 multiplied by the amount of the highest monthly premium for
COBRA continuation coverage (within the meaning of Section 4980B of the Code)
under the group health plan of the Company and its affiliated companies as in
effect and applicable generally to the Executive’s peer executives of the
Company and its affiliated companies during the 12-month period immediately
preceding the Executive’s Separation Date, and (y) any accrued vacation pay to
the extent not theretofore paid (the sum of the amounts described in clauses
(1) and (2) are hereinafter referred to as the “Accrued Obligations”); and
     (B) an amount (such amount is hereinafter referred to as the “Severance
Amount”) equal to the product of (1) three and (2) the sum of (x) the
Executive’s Base Salary and (y) the Highest Annual Bonus; and
     (C) a separate lump-sum supplemental retirement benefit (the amount of such
benefit hereinafter referred to as the “Supplemental Retirement Amount”) equal
to the difference between (1) the actuarial equivalent (utilizing for this
purpose the actuarial assumptions utilized with respect to the qualified defined
benefit retirement plan of the Company and its affiliated companies in which the
Executive is eligible to participate (or any successor plan thereto) (the
“Retirement Plan”) during the 120-day period immediately preceding the Effective
Date) of the benefit payable under the Retirement Plan and any supplemental
and/or excess retirement plan of the Company and its affiliated companies
providing benefits for the Executive (the “SERP”) which the

8



--------------------------------------------------------------------------------



 



Executive would receive if the Executive’s employment continued at the
compensation level provided for in Paragraphs 4(a) and 4(b)(i) for the remainder
of the Employment Term, assuming for this purpose that all accrued benefits are
fully vested and that benefit accrual formulas are no less advantageous to the
Executive than those in effect during the 120-day period immediately preceding
the Effective Date, and (2) the actuarial equivalent (utilizing for this purpose
the actuarial assumptions utilized with respect to the Retirement Plan during
the 120-day period immediately preceding the Effective Date) of the Executive’s
actual benefit (paid or payable), if any, under the Retirement Plan and the
SERP; and
     (ii) for eighteen months after the Executive’s Separation Date, the Company
shall continue benefits to the Executive and/or the Executive’s family at least
equal to those that would have been provided to them in accordance with the
plans, programs and arrangements described in Paragraph 4(c)(ii) if the
Executive’s employment hereunder was continuing, in accordance with the most
favorable plans, programs and arrangements of the Company and its affiliated
companies as in effect and applicable generally to the Executive’s peer
executives of the Company and its affiliated companies and their families during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to the Executive’s peer executives of the Company and its affiliated
companies and their families; provided, however, that if the Executive becomes
reemployed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility (such continuation
of such benefits for the applicable period herein set forth is hereinafter
referred to as “Welfare Benefit Continuation”) (for purpose of determining
eligibility of the Executive for retiree benefits pursuant to such plans,
programs and arrangements, the Executive shall be considered to have remained
employed hereunder until three years after the Separation Date and to have
retired on the last day of such period); and
     (iii) for six months following the Executive’s Separation Date, the Company
shall, at its sole expense as incurred, provide the Executive with outplacement
services the scope and provider of which shall be selected by the Executive in
the Executive’s sole discretion; provided, however, that (A) an expense for such
outplacement services shall be paid by the Company or reimbursed by the Company
to the Executive as soon as practicable after such expense is incurred (but in
no event later than 30 days after such expense is incurred), and (B) the total
amount of the expenses paid or reimbursed by the Company pursuant to this
Paragraph 6(a)(iii) shall not exceed $50,000; and
     (iv) no later than 90 days after Executive’s Separation Date, all club
memberships and other memberships that the Company was providing for the
Executive’s use at the earlier of the Executive’s Separation Date or the time
Notice of Termination is given shall, to the extent possible, be transferred and
assigned to the Executive at no cost to the Executive (other than income taxes
owed), the cost of transfer, if any, to be borne by the Company; and

9



--------------------------------------------------------------------------------



 



     (v) all benefits under the Noble Corporation 1991 Stock Option and
Restricted Stock Plan and any other similar plans, including any stock options
or restricted stock held by the Executive, not already vested shall be 100%
vested, to the extent such vesting is permitted under the Code; and
     (vi) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive when otherwise due any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy, practice or arrangement or contract or
agreement of the Company and its affiliated companies (such other amounts and
benefits hereinafter referred to as the “Other Benefits”).
     (b) Death. If the Executive’s Separation from Service occurs by reason of
the Executive’s death, this Agreement shall terminate without further
obligations to the Executive’s legal representatives under this Agreement, other
than for (i) payment of Accrued Obligations (which shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days after the Executive’s Separation Date) and the timely payment or
provision of the Welfare Benefit Continuation and the Other Benefits and
(ii) payment to the Executive’s estate or beneficiaries, as applicable, in a
lump sum in cash within 30 days after the Executive’s Separation Date of an
amount equal to the sum of the Severance Amount and the Supplemental Retirement
Amount. With respect to the provision of Other Benefits, the term “Other
Benefits” as used in this Paragraph 6(b) shall include, without limitation, and
the Executive’s estate and/or beneficiaries shall be entitled to receive, death
benefits at least equal to the most favorable benefits provided by the Company
and its affiliated companies to the estates and beneficiaries of the Executive’s
peer executives of the Company and such affiliated companies under such plans,
programs, practices and policies relating to death benefits, if any, as in
effect with respect to the peer executives and their beneficiaries at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive’s estate and/or the Executive’s beneficiaries, as in
effect on the date of the Executive’s death with respect to other of the
Executive’s peer executives of the Company and its affiliated companies and
their beneficiaries.
     (c) Disability. Subject to the provisions of Paragraph 6(e) of this
Agreement, if the Executive’s Separation from Service occurs by reason of the
Executive’s Disability, this Agreement shall terminate without further
obligations to the Executive, other than for (i) payment of the Accrued
Obligations, the Severance Amount and the Supplemental Retirement Amount (each
of which shall be paid to the Executive in a lump sum in cash within 30 days
after the Executive’s Separation Date), (ii) the timely payment or provision of
the Other Benefits, and (iii) the timely payment or provision of the Welfare
Benefit Continuation. With respect to the provision of Other Benefits, the term
“Other Benefits” as used in this Paragraph 6(c) shall include, without
limitation, and the Executive shall be entitled upon Separation from Service to
receive, disability benefits at least equal to the most favorable of those
generally provided by the Company and its affiliated companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other of the Executive’s peer executives of the Company and
their families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter

10



--------------------------------------------------------------------------------



 



generally with respect to other of the Executive’s peer executives of the
Company and its affiliated companies and their families.
     (d) Cause; Other than for Good Reason or During the Window Period.
     (i) If the Executive’s Separation from Service occurs by reason of the
Company’s termination of Executive’s employment hereunder for Cause, this
Agreement shall terminate without further obligations to the Executive hereunder
other than the obligation to pay the Executive’s Base Salary through the
Executive’s Separation Date and the timely payment or provision of deferred
compensation and other employee benefits if and when otherwise due.
     (ii) If the Executive’s Separation from Service occurs by reason of the
Executive’s voluntary termination of the Executive’s employment hereunder,
excluding a termination of such employment by the Executive either for Good
Reason or without any reason during the Window Period, this Agreement shall
terminate without further obligations to the Executive hereunder other than for
(1) the payment of the Executive’s Base Salary through the Executive’s
Separation Date to the extent not theretofore paid, (2) the payment of the
Accrued Obligations (which, subject to the provisions of Paragraph 6(e) of this
Agreement, shall be paid to the Executive in a lump sum in cash within 30 days
after the Executive’s Separation Date), and (3) the timely payment or provision
of deferred compensation and other employee benefits if and when otherwise due.
     (e) Payment Delay for Specified Employee. Any provision of this Agreement
to the contrary notwithstanding, if the Executive is a Specified Employee (as
defined in Paragraph 10 below) on the Executive’s Separation Date, then any
payment or benefit to be paid, transferred or provided to the Executive pursuant
to the provisions of this Agreement that would be subject to the tax imposed by
Section 409A of the Code if paid, transferred or provided at the time otherwise
specified in this Agreement shall be delayed and thereafter paid, transferred or
provided on the first business day that is 6 months after the Executive’s
Separation Date (or if earlier, within 30 days after the date of the Executive’s
death following the Executive’s Separation from Service) to the extent necessary
for such payment or benefit to avoid being subject to the tax imposed by
Section 409A of the Code.
     7. Certain Additional Payments by the Company.
     (a) Notwithstanding any provision in this Agreement to the contrary and
except as set forth below, if it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required pursuant to this Paragraph 7) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes),

11



--------------------------------------------------------------------------------



 



including any income taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Paragraph 7(a), if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Executive, after taking into account the Payments and the Gross-Up
Payment, would not receive a net after-tax benefit of at least $50,000 (taking
into account both income taxes and any Excise Tax) as compared to the net
after-tax proceeds to the Executive resulting from an elimination of the
Gross-Up Payment and a reduction of the Payments, in the aggregate, to an amount
(the “Reduced Amount”) such that the receipt of payments would not give rise to
any Excise Tax, then no Gross-Up Payment shall be made to the Executive and the
Payments, in the aggregate, shall be reduced to the Reduced Amount.
     (b) Subject to the provisions of Paragraph 7(c), all determinations
required to be made under this Paragraph 7, including whether and when a
Gross-Up Payment is required and the amount of such Gross-Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP (the “Accounting Firm”) or, as provided below, such
other certified public accounting firm as may be designated by the Executive,
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days after the receipt of notice from the Executive
that there has been a Payment, or such earlier time as is requested by the
Company. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
have the option, in the Executive’s sole discretion, to appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the “Accounting
Firm” hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Paragraph 7, shall be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by the Executive, it shall furnish the
Executive with a written opinion that failure to report the Excise Tax on the
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to Paragraph 7(c) and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service of the United States (the “Internal Revenue Service”)
that, if successful, would require the payment by the Company of the Gross-Up
Payment (or an additional amount of Gross-Up Payment) in the event the Internal
Revenue Service seeks higher payment. Such notification shall be given as soon
as practicable but no later than 10 business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay

12



--------------------------------------------------------------------------------



 



such claim prior to the expiration of the 30-day period following the date on
which it gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim;
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including the
acceptance of legal representation with respect to such claim by an attorney
reasonably selected by the Company;
     (iii) cooperate with the Company in good faith in order effectively to
contest such claim; and
     (iv) permit the Company and/or Noble-Switzerland to participate in any
proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Paragraph 7(c), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction, and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis, and shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and provided further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of the Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
     (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Paragraph 7(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Paragraph 7(c)) pay the amount of
such refund to the Company within 30 days of the receipt

13



--------------------------------------------------------------------------------



 



thereof by the Executive (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by the Executive of an
amount advanced by the Company pursuant to Paragraph 7(c), a determination is
made that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
     (e) Unless sooner paid pursuant to the foregoing provisions of this
Paragraph 7, (i) any tax gross-up payment (within the meaning of Treas. Reg.
section 1.409A-3(i)(1)(v)) to be paid to or for the benefit of the Executive
pursuant to this Paragraph 7 shall be paid no later than the end of the
Executive’s taxable year that immediately follows the taxable year of the
Executive in which the Executive remits the related taxes, and (ii) any amount
to be paid to or for the benefit of the Executive pursuant to this Paragraph 7
for expenses incurred due to a tax audit or litigation addressing the existence
or the amount of a tax liability referred to in this Paragraph 7 shall be paid
no later than the end of the Executive’s taxable year that immediately follows
the taxable year of the Executive in which the taxes that are the subject matter
of the audit or litigation are remitted to the taxing authority, or where as a
result of such audit or litigation no taxes are remitted, the end of the
Executive’s taxable year that immediately follows the taxable year of the
Executive in which the audit is completed or there is a final and non-appealable
settlement or other resolution of the litigation.
     8. Representations and Warranties.
     (a) The Company represents and warrants to the Executive that the
execution, delivery and performance by the Company of this Agreement have been
duly authorized by all necessary corporate action of the Company and do not and
will not conflict with or result in a violation of any provision of, or
constitute a default under, any contract, agreement, instrument or obligation to
which the Company is a party or by which it is bound.
     (b) The Executive represents and warrants to the Company that the
execution, delivery and performance by the Executive of this Agreement do not
and will not conflict with or result in a violation of any provision of, or
constitute a default under, any contract, agreement, instrument or obligation to
which the Executive is a party or by which the Executive is bound.
     9. Confidential Information. The Executive recognizes and acknowledges that
the Company’s and its affiliated companies’ trade secrets and other confidential
or proprietary information, as they may exist from time to time, are valuable,
special and unique assets of the Company’s and/or such affiliated companies’
business, access to and knowledge of which are essential to the performance of
the Executive’s duties hereunder. The Executive confirms that all such trade
secrets and other information constitute the exclusive property of the Company
and/or such affiliated companies. During the Employment Term and thereafter
without limitation of time, the Executive shall hold in strict confidence and
shall not, directly or indirectly, disclose or reveal to any person, or use for
the Executive’s own personal benefit or for the benefit of anyone else, any
trade secrets, confidential dealings or other confidential or proprietary
information of any kind, nature or description (whether or not acquired,
learned, obtained or developed by the

14



--------------------------------------------------------------------------------



 



Executive alone or in conjunction with others) belonging to or concerning the
Company or any of its affiliated companies, except (i) with the prior written
consent of the Company duly authorized by its Board, (ii) in the course of the
proper performance of the Executive’s duties hereunder, (iii) for information
(x) that becomes generally available to the public other than as a result of
unauthorized disclosure by the Executive or the Executive’s affiliates or
(y) that becomes available to the Executive on a nonconfidential basis from a
source other than the Company or its affiliated companies who is not bound by a
duty of confidentiality, or other contractual, legal or fiduciary obligation, to
the Company, or (iv) as required by applicable law or legal process. The
provisions of this Paragraph 9 shall continue in effect notwithstanding
termination of the Executive’s employment hereunder for any reason.
     10. Certain Definitions.
     (a) Effective Date. For purposes of this Agreement, “Effective Date” shall
mean the first date during the Change of Control Period (as defined in
Paragraph 10 below) on which a Change of Control occurs. Notwithstanding
anything in this Agreement to the contrary, if a Change of Control occurs and if
the Executive’s Separation from Service occurs prior to the date on which the
Change of Control occurs, and if it is reasonably demonstrated by the Executive
that such Separation from Service (i) was at the request of a third party who
has taken steps reasonably calculated to effect a Change of Control or
(ii) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such Separation from Service.
     (b) Change of Control Period. For purposes of this Agreement, “Change of
Control Period” shall mean the period commencing on the date of this Agreement
and ending on the third anniversary of such date; provided, however, that
commencing on the date one year after the date hereof, and on each annual
anniversary of such date (such date and each annual anniversary thereof herein
referred to as the “Renewal Date”), the Change of Control Period shall be
automatically extended so as to terminate three years after such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.
     (c) Change of Control. For purposes of this Agreement, a “Change of
Control” shall mean:
     (i) the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (A) the then outstanding Registered Shares of
Noble-Switzerland, excluding any treasury shares (the “Outstanding Parent
Shares”), or (B) the combined voting power of the then outstanding voting
securities of Noble-Switzerland entitled to vote generally in the election of
directors (the “Outstanding Parent Voting Securities”); provided, however, that
for purposes of this subparagraph (c)(i) the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from
Noble-Switzerland (excluding an acquisition by virtue of the exercise of a
conversion privilege), (x) any acquisition by Noble-Switzerland, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by Noble-Switzerland or any company controlled by Noble-

15



--------------------------------------------------------------------------------



 



Switzerland, or (z) any acquisition by any corporation pursuant to a
reorganization, merger, amalgamation or consolidation, if, following such
reorganization, merger, amalgamation or consolidation, the conditions described
in clauses (A), (B) and (C) of subparagraph (iii) of this Paragraph 10(c) are
satisfied; or
     (ii) individuals who, as of the date of this Agreement, constitute the
Noble-Switzerland Board (the “Incumbent Board”) cease for any reason to
constitute a majority of such Board of Directors; provided, however, that any
individual becoming a director of Noble-Switzerland subsequent to the date
hereof whose election, or nomination for election by Noble-Switzerland’s
shareholders, was approved by a vote of a majority of the directors of
Noble-Switzerland then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Noble-Switzerland Board; or
     (iii) consummation of a reorganization, merger, amalgamation or
consolidation of Noble-Switzerland, with or without approval by the shareholders
of Noble-Switzerland, in each case, unless, following such reorganization,
merger, amalgamation or consolidation, (A) more than 50% of, respectively, the
then outstanding shares of common stock (or equivalent security) of the company
resulting from such reorganization, merger, amalgamation or consolidation and
the combined voting power of the then outstanding voting securities of such
company entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Parent Shares and Outstanding Parent Voting Securities immediately
prior to such reorganization, merger, amalgamation or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger, amalgamation or consolidation, of the Outstanding Parent
Shares and Outstanding Parent Voting Securities, as the case may be, (B) no
Person (excluding Noble-Switzerland, any employee benefit plan (or related
trust) of Noble-Switzerland or such company resulting from such reorganization,
merger, amalgamation or consolidation, and any Person beneficially owning,
immediately prior to such reorganization, merger, amalgamation or consolidation,
directly or indirectly, 15% or more of the Outstanding Parent Shares or
Outstanding Parent Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 15% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of the company resulting from
such reorganization, merger, amalgamation or consolidation or the combined
voting power of the then outstanding voting securities of such company entitled
to vote generally in the election of directors, and (C) a majority of the
members of the board of directors of the company resulting from such
reorganization, merger, amalgamation or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger, amalgamation or consolidation; or

16



--------------------------------------------------------------------------------



 



     (iv) consummation of a sale or other disposition of all or substantially
all the assets of Noble-Switzerland, with or without approval by the
shareholders of Noble-Switzerland, other than to a corporation, with respect to
which following such sale or other disposition, (A) more than 50% of,
respectively, the then outstanding shares of common stock (or equivalent
security) of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Shares and Outstanding Parent
Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Parent Shares and Outstanding
Parent Voting Securities, as the case may be, (B) no Person (excluding
Noble-Switzerland, any employee benefit plan (or related trust) of
Noble-Switzerland or such corporation, and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 15%
or more of the Outstanding Parent Shares or Outstanding Parent Voting
Securities, as the case may be) beneficially owns, directly or indirectly, 15%
or more of, respectively, the then outstanding shares of common stock (or
equivalent security) of such corporation or the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors, and (C) a majority of the members of the
board of directors of such corporation were members of the Incumbent Board at
the time of the execution of the initial agreement or action of the
Noble-Switzerland Board providing for such sale or other disposition of assets
of Noble-Switzerland; or
     (v) approval by the shareholders of Noble-Switzerland of a complete
liquidation or dissolution of Noble-Switzerland.
Notwithstanding the foregoing, or anything to the contrary set forth herein, a
transaction or series of related transactions will not be considered to be a
Change of Control if (i) Noble-Switzerland becomes a direct or indirect wholly
owned subsidiary of a holding company and (ii) (A) immediately following such
transaction(s), the then outstanding shares of common stock (or equivalent
security) of such holding company and the combined voting power of the then
outstanding voting securities of such holding company entitled to vote generally
in the election of directors is then beneficially owned, directly or indirectly,
by all or substantially all the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Parent Shares and Outstanding Parent
Voting Securities immediately prior to such transaction(s) in substantially the
same proportion as their ownership immediately prior to such transaction(s) of
the Outstanding Parent Shares and Outstanding Parent Voting Securities, as the
case may be, or (B) the shares of Outstanding Parent Voting Securities
outstanding immediately prior to such transaction(s) constitute, or are
converted into or exchanged for, a majority of the outstanding voting securities
of such holding company immediately after giving effect to such transaction(s).
     (d) Separation from Service. For purposes of this Agreement, “Separation
from Service” shall mean the Executive’s separation from service (within the
meaning of Section 409A of the Code and the regulations and other guidance
promulgated thereunder) with the group of employers that includes the Company
and each affiliated company. For this purpose, with respect to services as an
employee, an employee’s Separation from Service shall occur on

17



--------------------------------------------------------------------------------



 



the date as of which the employee and his or her employer reasonably anticipate
that no further services will be performed after such date or that the level of
bona fide services the employee will perform after such date (whether as an
employee or an independent contractor) will permanently decrease to no more than
20% of the average level of bona fide services performed (whether as an employee
or an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the employer if the employee has been providing
services to the employer less than 36 months).
     (e) Specified Employee. For purposes of this Agreement, “Specified
Employee” shall mean a specified employee within the meaning of
Section 409A(a)(2) of the Code and the regulations and other guidance
promulgated thereunder. Each Specified Employee will be identified by the Chief
Executive Officer of Noble-Switzerland on each December 31, using such
definition of compensation permissible under Treas. Reg. section 1.409A-1(i)(2)
as said Chief Executive Officer shall determine in his or her discretion, and
each Specified Employee so identified shall be treated as a Specified Employee
for the purposes of this Agreement for the entire 12-month period beginning on
the April 1 following a December 31 Specified Employee identification date.
     (f) Separation Date. For purposes of this Agreement, “Separation Date”
shall mean the date on which the Executive’s Separation from Service occurs.
     11. Full Settlement.
     (a) There shall be no right of set off or counterclaim against, or delay
in, any payments to the Executive, or to the Executive’s heirs or legal
representatives, provided for in this Agreement, in respect of any claim against
or debt or other obligation of the Executive or others, whether arising
hereunder or otherwise.
     (b) In no event shall the Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, and such amounts shall
not be reduced whether or not the Executive obtains other employment.
     (c) The Company agrees to pay as incurred, to the full extent permitted by
law, all costs and expenses (including attorneys’ fees) that the Executive, or
the Executive’s heirs or legal representatives, may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the Executive
or others of the validity or enforceability of, or liability under, any
provision of this Agreement, or any guarantee of performance thereof (including
as a result of any contest by the Executive, or the Executive’s heirs or legal
representatives, about the amount of any payment pursuant to this Agreement),
plus in each case interest on any delayed payment at the applicable federal rate
provided for in Section 7872(f)(2) of the Code. The amounts payable by the
Company pursuant to this Paragraph 11(c) shall be paid as soon as practicable
after such costs and expenses are incurred, but in no event later than the end
of the taxable year of the Executive that immediately follows the taxable year
of the Executive in which such costs and expenses were incurred.

18



--------------------------------------------------------------------------------



 



     12. No Effect on Other Contractual Rights. The provisions of this
Agreement, and any payment provided for hereunder, shall not reduce any amounts
otherwise payable to the Executive, or in any way diminish the Executive’s
rights as an employee of the Company or any of its affiliated companies, whether
existing on the date of this Agreement or hereafter, under any employee benefit
plan, program or arrangement or other contract or agreement of the Company or
any of its affiliated companies providing benefits to the Executive.
     13. Indemnification; Directors and Officers Insurance. The Company shall
(a) during the Employment Term and thereafter without limitation of time,
indemnify and advance expenses to the Executive to the fullest extent permitted
by the laws of the State of Delaware from time to time in effect and (b) ensure
that during the Employment Term, Noble-Switzerland acquires and maintains
directors and officers liability insurance covering the Executive (and to the
extent Noble-Switzerland desires, other directors and officers of
Noble-Switzerland and/or the Company and its affiliated companies) to the extent
it is available at commercially reasonable rates as determined by the
Noble-Switzerland Board; provided, however, that in no event shall the Executive
be entitled to indemnification or advancement of expenses under this
Paragraph 13 with respect to any proceeding or matter therein brought or made by
the Executive against the Company or Noble-Switzerland other than one initiated
by the Executive to enforce the Executive’s rights under this Paragraph 13. The
rights of indemnification and to receive advancement of expenses as provided in
this Paragraph 13 shall not be deemed exclusive of any other rights to which the
Executive may at any time be entitled under applicable law, the Certificate of
Incorporation or Bylaws of the Company, the Articles of Association of
Noble-Switzerland, any agreement, a vote of shareholders, a resolution of the
Board or the Noble-Switzerland Board, or otherwise. The provisions of this
Paragraph 13 shall continue in effect notwithstanding termination of the
Executive’s employment hereunder for any reason.
     14. Injunctive Relief. In recognition of the fact that a breach by the
Executive of any of the provisions of Paragraph 9 will cause irreparable damage
to the Company and/or its affiliated companies for which monetary damages alone
will not constitute an adequate remedy, the Company shall be entitled as a
matter of right (without being required to prove damages or furnish any bond or
other security) to obtain a restraining order, an injunction, an order of
specific performance, or other equitable or extraordinary relief from any court
of competent jurisdiction restraining any further violation of such provisions
by the Executive or requiring the Executive to perform the Executive’s
obligations hereunder. Such right to equitable or extraordinary relief shall not
be exclusive but shall be in addition to all other rights and remedies to which
the Company or any of its affiliated companies may be entitled at law or in
equity, including without limitation the right to recover monetary damages for
the breach by the Executive of any of the provisions of this Agreement.
     15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Texas, without regard to
the principles of conflicts of laws thereof.
     16. Notices. All notices, requests, demands and other communications
required or permitted to be given or made hereunder by either party hereto shall
be in writing and shall be deemed to have been duly given or made (i) when
delivered personally, (ii) when sent by telefacsimile transmission, or
(iii) five days after being deposited in the United States mail, first

19



--------------------------------------------------------------------------------



 



class registered or certified mail, postage prepaid, return receipt requested,
to the party for which intended at the following addresses (or at such other
addresses as shall be specified by the parties by like notice, except that
notices of change of address shall be effective only upon receipt):

         
 
  If to the Company, at    
 
      Fax No.:
 
      Attention:
 
       
 
  If to the Executive, at    
 
      Fax No.:
 
      Attn:

     17. Binding Effect; Assignment; No Third Party Benefit.
     (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and shall be enforceable by the Executive’s legal
representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
     (c) The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation, amalgamation or otherwise) to all
or substantially all the business and/or assets of the Company, by agreement in
writing in form and substance reasonably satisfactory to the Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place. As
used in this Agreement, the “Company” shall mean the Company as hereinbefore
defined and any successor or assign to the business and/or assets of the Company
as aforesaid which executes and delivers the agreement provided for in this
Paragraph 17(c) or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law. The Company shall require that the
guaranty of Noble-Switzerland of the obligations of the Company under this
Agreement shall contain a similar provision regarding any successor or assign of
Noble-Switzerland.
     (d) Nothing in this Agreement, express or implied, is intended to or shall
confer upon any person other than the parties hereto and Noble-Switzerland, and
their respective heirs, legal representatives, successors and permitted assigns,
any rights, benefits or remedies of any nature whatsoever under or by reason of
this Agreement.
     18. Miscellaneous.
     (a) Amendment. This Agreement may not be modified or amended in any respect
except by an instrument in writing signed by the party against whom such
modification or amendment is sought to be enforced. No person, other than
pursuant to a resolution of the Board or a committee thereof, which resolution
is approved by the Noble-Switzerland Board or a

20



--------------------------------------------------------------------------------



 



committee thereof, shall have authority on behalf of the Company to agree to
modify, amend or waive any provision of this Agreement or anything in reference
thereto.
     (b) Waiver. Any term or condition of this Agreement may be waived at any
time by the party hereto which is entitled to have the benefit thereof, but such
waiver shall only be effective if evidenced by a writing signed by such party,
and a waiver on one occasion shall not be deemed to be a waiver of the same or
any other type of breach on a future occasion. No failure or delay by a party
hereto in exercising any right or power hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right or power.
     (c) Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
     (d) Nonalienation of Benefits. The Executive shall not have any right to
pledge, hypothecate, anticipate or in any way create a lien upon any payments or
other benefits provided under this Agreement; and no benefits payable hereunder
shall be assignable in anticipation of payment either by voluntary or
involuntary acts, or by operation of law, except by will or pursuant to the laws
of descent and distribution.
     (e) Severability. If any provision of this Agreement is held to be invalid
or unenforceable, (a) this Agreement shall be considered divisible, (b) such
provision shall be deemed inoperative to the extent it is deemed invalid or
unenforceable, and (c) in all other respects this Agreement shall remain in full
force and effect; provided, however, that if any such provision may be made
valid or enforceable by limitation thereof, then such provision shall be deemed
to be so limited and shall be valid and/or enforceable to the maximum extent
permitted by applicable law.
     (f) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto concerning the subject matter hereof, and from and
after the date of this Agreement, this Agreement shall supersede any other prior
agreement or understanding, both written and oral, between the parties with
respect to such subject matter.
     (g) Captions. The captions herein are inserted for convenience of reference
only, do not constitute a part of this Agreement, and shall not affect in any
manner the meaning or interpretation of this Agreement.
     (h) References. All references in this Agreement to Paragraphs,
subparagraphs and other subdivisions refer to the Paragraphs, subparagraphs and
other subdivisions of this Agreement unless expressly provided otherwise. The
words “this Agreement”, “herein”, “hereof”, “hereby”, “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. Whenever the words “include”,
“includes” and “including” are used in this Agreement, such words shall be
deemed to be followed by the words “without limitation”. Words in the singular
form shall be construed to include the plural and vice versa, unless the context
otherwise requires.

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer, and the Executive has executed this
Agreement, as of the date first above set forth.

              “COMPANY”  
 
             
 
         
 
  By:     
 
     
 
    Name:   
 
       
 
    Title:  
 
       
 
            “EXECUTIVE”  
 
             

22



--------------------------------------------------------------------------------



 



GUARANTY
     This GUARANTY is made as of                                         , 20
___ by NOBLE CORPORATION, a Swiss company (the “Company”), for the benefit of
                                         (the “Executive”);
WITNESSETH:
     WHEREAS,                                                                  
               , a                                                             
and an indirect, wholly owned subsidiary of the Company (“Noble”), has entered
into an Employment Agreement with the Executive dated as of the date hereof (the
“Employment Agreement”); and
     WHEREAS, the Company desires to guarantee the performance by Noble of its
obligations under the Employment Agreement, and the Board of Directors of the
Company has determined that it is reasonable and prudent for the Company to
deliver this Guaranty and necessary to promote and ensure the best interests of
the Company and its shareholders;
     NOW, THEREFORE, in consideration of the premises, the Company hereby
irrevocably and unconditionally guarantees, as primary obligor, the due and
punctual performance by Noble of its agreements and obligations, all and
singular, under the Employment Agreement. This Guaranty shall survive any
liquidation of Noble or any of its subsidiaries. This Guaranty shall be governed
by and construed in accordance with the laws of the State of Texas.
     The obligations of the Company hereunder shall be absolute and
unconditional and shall remain in full force and effect until the termination of
the Employment Agreement or the complete performance by Noble of its obligations
thereunder, irrespective of the validity, regularity or enforceability of the
Employment Agreement, any change or amendment thereto, the absence of any action
to enforce the same, any waiver or consent by the Executive or Noble with
respect to any provision of the Employment Agreement, the recovery of any
judgment against Noble or any action to enforce the same, or any other
circumstances that may otherwise constitute a legal or equitable discharge or
defense of the Company. The Company waives any right of set-off or counterclaim
it may have against the Executive arising from any other obligations the
Executive may have to Noble or the Company.
     The Company shall require any successor or assign (whether direct or
indirect, by purchase, merger, reorganization, consolidation, amalgamation or
otherwise) to all or substantially all the business and/or assets of the
Company, by agreement in writing in form and substance reasonably satisfactory
to the Executive, expressly, absolutely and unconditionally to assume and agree
to perform this Guaranty in the same manner and to the same extent that the
Company would be required to perform it if no such succession or assignment had
taken place. As used in this Guaranty, the “Company” shall mean the Company as
hereinbefore defined and any successor or assign to the business and/or assets
of the Company as aforesaid which executes and delivers the agreement provided
for in this paragraph or which otherwise becomes bound by all the terms and
provisions of this Guaranty by operation of law.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on
its behalf by its duly authorized officer as of the date first above set forth.

            NOBLE CORPORATION

      By:              

2